Citation Nr: 1017884	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In June 2007, the Board issued a decision which denied the 
Veteran's claims for service connection for bilateral knee 
disorders.  The Veteran timely appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on a November 2009 memorandum decision, the 
Court vacated this portion of the Board's June 2007 decision 
and remanded these issues for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for bilateral knee 
disorders.  He attributes these conditions to his inservice 
duties, which included making parachute jumps.

The RO last considered the issues on appeal in a November 
2003 statement of the case.  Since that time, additional 
evidence, without a waiver of RO consideration, has been 
received in this matter which is relevant to the issues being 
addressed herein.  Specifically, this evidence includes a 
January 2008 lay statement from a fellow soldier claiming to 
have witnessed the Veteran receiving medical treatment for 
injuries sustained while parachuting in the service.  
Accordingly, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2009).  

Moreover, given the current diagnosis of bilateral knee 
arthralgia, the Veteran's documented inservice duties as a 
paratrooper, his inservice treatment for a right knee injury, 
the newly submitted lay statement concerning the Veteran's 
inservice treatment for injuries following a parachute jump, 
and the Veteran's allegations of ongoing knee problems since 
service, the Board finds that a VA examination is necessary 
to obtain an opinion as to whether the Veteran's current 
bilateral knee disorders are related to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions: 

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for right 
and left knee disorders since April 2003.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current right or left knee disorders 
found.  All indicated tests and studies 
must be performed.  The claims folder must 
be reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service treatment 
records, including consideration of his 
inservice parachuting duties; the 
Veteran's statements; other lay 
statements; and private and VA clinical 
findings and evaluations reports, the 
examiner must identify all current right 
and left knee disorders found, and 
indicate whether any knee disorder found 
is related to the Veteran's military 
service, to include, but not limited to, 
as a result of inservice parachuting 
duties or his inservice right knee injury 
in January 1973, or contributed to any 
current knee disorder.  The examiner must 
reconcile all conflicting diagnoses.  A 
complete rationale must be provided for 
all opinions expressed.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case addressing all evidence received 
since the November 2003 statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

